Citation Nr: 0946859	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected status post herniated nucleus pulposus of 
L5-S1, on the right, with S1 radiculopathy on history (low 
back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York (RO).  

The issue of entitlement to an evaluation in excess of 10 
percent for service-connected low back disability is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.   


REMAND

VA's statutory "duty to notify" under the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Veteran was granted service connection for low back 
disability by rating decision in January 1972, which assigned 
a 10 percent rating effective November 2, 1971.  A claim for 
an increased evaluation for the Veteran's service-connected 
low back disability was received by VA in May 2003.

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome effective on September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The Board notes that although the Veteran has been notified 
of the rating criteria for intervertebral disc syndrome 
effective September 23, 2002 and of the rating criteria for 
the spine effective September 26, 2003, he has not been 
informed of the rating criteria for the spine effective prior 
to September 26, 2003, which provide for evaluations in 
excess of 10 percent and could be applied to his service-
connected disability.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

Additionally, the Board notes that the most recent VA 
examination of the Veteran's service-connected low back 
disability was in October 2006, over three years ago; and the 
Veteran appears to claim in his January 2007 substantive 
appeal that this disability has increased in severity, as he 
notes that he has had to purchase an orthopedic support and 
he reports aggravation of his condition.

Consequently, additional development is warranted prior to 
final adjudication of the issue of entitlement to an 
evaluation in excess of 10 percent for service-connected low 
back disability.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the current severity of a disability.  
See also 38 C.F.R. § 3.159 (2009).  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for low back disability since 
October 2006, the date of the most recent 
evidence on file.  After securing the 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  The AMC/RO should then schedule the 
Veteran for a VA examination by an 
appropriate health care provider to 
determine the current severity of his 
service-connected low back disability.  
The following considerations will govern 
the examination:

a. The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner should determine the 
current symptomatology and severity 
of the service-connected low back 
disability, to include range of 
motion of the thoracolumbar spine.  
The examiner should also discuss 
whether the Veteran has had any 
incapacitating episodes of 
intervertebral disc syndrome over 
the previous year, to include the 
total duration of any episodes.

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
an evaluation in excess of 10 percent for 
service-connected low back disability, to 
include whether an evaluation in excess 
of 10 percent could be assigned under the 
rating criteria for the spine in 
effective prior to September 26, 2003.  
If the benefit sought on appeal is not 
granted in full, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including all 
pertinent schedular criteria both before 
and after September 26, 2003.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO/AMC and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


